Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [*****] INDICATES THAT INFORMATION HAS BEEN OMITTED.

MASTER FRAMEWORK AGREEMENT

This MASTER FRAMEWORK AGREEMENT (this “Framework Agreement”), is made and
entered into as of October 9, 2020 (the “Effective Date”), by and among:

(A) MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as buyer
(“Buyer”);

(B) TXU Energy Retail Company LLC, a Texas limited liability company (“TXU”), as
seller (the “Seller”);

(C) various entities listed on Schedule 4 hereto and each Additional Originator
from time to time party hereto (each, an “Originator”; and together with the
Seller, each a “Seller Party” and collectively, the “Seller Parties”); and

(D) TXU, as agent for the Seller Parties (in such capacity, the “Seller Party
Agent”).

Each of Buyer, Seller, each Originator and the Seller Party Agent may also be
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, each Originator is a party to a securitization facility pursuant to
which such Originator sells receivables to TXU Receivables and receives the
purchase price therefor consisting of a combination of cash, capital
contributions and indebtedness under the Seller Note issued by TXU Receivables
to TXU for the benefit of the Originators; and

WHEREAS, Buyer has agreed to provide the Seller with a facility under which
Buyer will enter into certain sale and repurchase agreements with the Seller
with respect to the Seller Note in accordance with the terms of the Transaction
Agreements.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.

Interpretation.

1.1 Definitions. All capitalized terms used in this Framework Agreement
(including its recitals, Exhibits and Schedules) shall, unless otherwise defined
herein, have the respective meanings set forth in Schedule 1 hereto or, if not
defined therein, in the Master Repurchase Agreement or, if not defined therein,
in the Securitization Purchase Agreement.



--------------------------------------------------------------------------------

1.2 Construction.

(a) The headings, sub-headings and table of contents in this Framework Agreement
shall not affect its interpretation. References in this Framework Agreement to
Sections, Exhibits and Schedules shall, unless the context otherwise requires,
be references to Sections of, and Exhibits and Schedules to, this Framework
Agreement.

(b) Words denoting the singular number only shall include the plural number also
and vice versa; words denoting one gender only shall include the other genders
and words denoting persons shall include firms and corporations and vice versa.

(c) References to a Person are also to its permitted successors or assigns.

(d) References in this Framework Agreement to any agreement or other document
shall be deemed also to refer to such agreement or document as amended or varied
or novated from time to time.

(e) References to an amendment include a supplement, novation, restatement or
re-enactment, and “amend” and “amended” (or any of their derivative forms) will
be construed accordingly.

(f) Reference to a time of day is a reference to New York City time.

(g) “Include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation.”

(h) “Hereof”, “hereto”, “herein” and “hereunder” and words of similar import
when used in this Framework Agreement refer to this Framework Agreement as a
whole and not to any particular provision of this Framework Agreement.

(i) References to a “writing” or “written” include any text transmitted or made
available on paper or through electronic means.

(j) References to “$”, U.S. Dollars or otherwise to dollar amounts refer to the
lawful currency of the United States.

(k) References to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the Effective Date.

 

2.

Transaction Agreements.

2.1 Agreements to be Executed at the Closing. Concurrently with this Framework
Agreement, the Parties intend to execute the following additional agreements to
which they are party:

 

2



--------------------------------------------------------------------------------

(a) the Master Repurchase Agreement;

(b) the Fee Letter;

(c) the No-Petition Letter between Buyer and the Securitization Agent;

(d) the Subordination Agreement; and

(e) the Guaranty.

3. Closing; Closing Deliveries.

3.1 Closing. Subject to the terms and conditions of this Framework Agreement,
the transactions contemplated in this Framework Agreement to occur concurrently
with the execution hereof (other than the entry into any Confirmations) will
take place at a closing (the “Closing”) to be held on the Effective Date at a
mutually agreeable location or by the exchange of electronic documentation.

3.2 Seller Closing Deliverables. On or prior to the Closing, the Seller Parties
will deliver, or cause to be delivered, to Buyer:

(a) an executed counterpart to each of the Transaction Agreements (including any
Confirmations with respect to Transactions being entered into on the Effective
Date) to which it is a party;

(b) a counterpart of the Guaranty executed by Guarantor;

(c) a certificate of the Secretary or an Assistant Secretary of the Seller
Parties, dated the Effective Date, certifying as to (i) the incumbency of the
officers of each Seller Party executing the Transaction Agreements,
(ii) attached copies of each Seller Party’s articles of incorporation, by-laws,
certificate of formation and operating agreement, as applicable; and
(iii) copies of all corporate approvals and consents of each Seller Party that
are required by it in connection with entering into, and the exercise of its
rights and the performance of its obligations under, the Transaction Agreements;

(d) a certificate of the Secretary or an Assistant Secretary of Guarantor, dated
the Effective Date, certifying as to (i) the incumbency of the officer(s) of
Guarantor executing the Guaranty, (ii) attached copies of Guarantor’s articles
of incorporation and bylaws; and (iii) copies of all corporate approvals and
consents of Guarantor that are required by it in connection with entering into,
and the exercise of its rights and the performance of its obligations under, the
Guaranty;

(e) a customary legal opinion or opinions, in form and substance satisfactory to
Buyer, with respect to each Seller Party opining on existence, due authorization
and execution, absence of conflicts with Organizational Documents and with
certain material agreements (including, for the avoidance of doubt, the
Securitization Facility Documents and the Credit Facility Documents), binding
nature of obligations, absence of violations of applicable Law, absence of
consents under applicable Law and validity and perfection of security interests;

 

3



--------------------------------------------------------------------------------

(f) a customary legal opinion or opinions with respect to Guarantor opining on
existence, due authorization and execution, absence of conflicts with
Organizational Documents and with certain material agreements (including, for
the avoidance of doubt, the Securitization Facility Documents and the Credit
Facility Documents), binding nature of obligations, absence of violations of
applicable Law and no consents under applicable Law;

(g) a reliance letter delivered to MUFG, in its capacity as Buyer hereunder,
with respect to each favorable true sale and non-consolidation opinion delivered
with respect to the Vistra Parties and the transactions contemplated by the
Securitization Facility Documents;

(h) results of a UCC lien search with respect to each Seller Party for the
applicable State where such Seller Party is organized as of a recent date;

(i) fully prepared UCC-1 financing statements reflecting any security interests
granted by a Seller Party under the Master Repurchase Agreement and this
Framework Agreement;

(j) a copy of (i) the Securitization RPA Amendment and (ii) the Securitization
PSA Amendment;

(k) all other documents, instruments, agreements and opinions identified on the
closing list attached hereto as Exhibit B; and

(l) a copy of the pro-forma Information Package required to be delivered to the
Securitization Agent pursuant to the Securitization Purchase Agreement.

3.3 Buyer Closing Deliverables. On or prior to the Closing, Buyer will deliver
to the Seller an executed counterpart to each of the Transaction Agreements
(including any Confirmations with respect to Transactions being entered into on
the Effective Date) to which it is a party. Further, Buyer shall, to the extent
it is legally entitled to do so, deliver to Seller (in such number of copies as
shall be requested) on or prior to the date hereof, executed Internal Revenue
Form W-9 or W-8, as applicable, and any other form reasonably requested by a
Seller Party and prescribed by applicable Law, together with such supplementary
documentation reasonably requested by a Seller Party and prescribed by
applicable Law, in each case, to permit the Seller Party Agent to determine the
withholding or deduction required to be made. The Buyer agrees to notify the
Seller of any circumstance known or reasonably known to it that causes a
certificate or document provided by it pursuant to this Paragraph 3.3 to fail to
be true.

3.4 Initial Purchase Date Transaction Deliverables. No later than 1:00 p.m. one
(1) Business Day prior to the initial Purchase Date, Seller will deliver to
Buyer (i) a duly completed Transaction Notice with respect to the initial
Transaction proposed to be entered into on such initial Purchase Date and (ii) a
fully-completed form of Confirmation for such Transaction (excluding the terms
thereof pertaining to Pricing Rate, Price Differential and Repurchase Price).
Promptly following the entry into the initial Transactions on the initial
Purchase Date, the Seller shall deliver (or caused to be delivered) to Buyer the
original executed version of the Seller Note.

3.5 Joinder of Additional Originators. In the event any additional Person is
added as an “Originator” under the Securitization Purchase Agreement, such
Person may, with Buyer’s prior written consent, be added as an Additional
Originator hereunder concurrently with or following such Person’s execution of
the applicable Securitization Joinder and satisfaction of the conditions set
forth in Section 4.3 of the Securitization Purchase Agreement, subject to the
following conditions being satisfied on or before the date of such addition:

 

4



--------------------------------------------------------------------------------

(a) The Seller Party Agent shall have given Buyer at least thirty (30) days’
prior written notice (or such shorter period of time as may be consented to in
writing by Buyer) of such proposed addition and the identity of each such
proposed Additional Originator and shall have provided such other information
with respect to such proposed Additional Originator as Buyer may reasonably
request;

(b) Guarantor shall have executed and delivered to Buyer a guaranty in form and
substance acceptable to Buyer (in its sole discretion) guaranteeing the timely
payment and performance of all of such proposed Additional Originator’s
obligations hereunder and under each other Transaction Agreement to which such
proposed Additional Buyer is a party in any capacity;

(c) such proposed Additional Originator shall have executed and delivered to the
Buyer an agreement substantially in the form attached hereto as Exhibit C (a
“Joinder Agreement”), in form and substance reasonably satisfactory to Buyer;

(d) such proposed Additional Originator shall have delivered (or caused to be
delivered) to Buyer (i) each of the applicable certificates, opinions and other
documents with respect to such proposed Additional Originator described in
Sections 3.2(c), (e), (h) and (i) hereof and (ii) all other certificates,
documents, instruments and opinions reasonably requested by the Buyer;

(e) no Event of Default, Potential Event of Default or Securitization Facility
Default shall have occurred and be continuing;

(f) such Additional Originator, if party to the Credit Agreement, has complied
with the terms of Section 3(c) of the Subordination Agreement; and

(g) such proposed Additional Originator shall be organized under the laws of the
United States, any State thereof or the District of Columbia.

 

4.

Transactions.

4.1 Requests for Transactions.

(a) Transaction Notices. Seller Party Agent may, from time to time during the
Facility Term, deliver a written notice, substantially in the form attached
hereto as Exhibit A (a “Transaction Notice”) to Buyer requesting on behalf of
the Seller that Buyer enter into Transactions with respect to the Seller Note on
a Monthly Date (or, if the Seller elects to terminate outstanding Transactions
pursuant to Paragraph 3(c)(ii) of the Master Repurchase Agreement, on the
effective date of such termination). Such notice (i) shall be delivered to Buyer
not less than three (3) Business Days prior to the date of the proposed
Transaction, (ii) shall include a fully-completed form of Confirmation for such
Transactions (excluding the terms thereof pertaining to Pricing Rate, Price
Differential and Repurchase Price), and (iii) to the extent the proposed
Purchase Date is a Monthly Date, shall be accompanied by copies of the
Information Package and Purchase Report required to be delivered pursuant to the
Securitization Facility Documents in respect of the most recently completed
Settlement Period prior to such proposed Purchase Date.

 

5



--------------------------------------------------------------------------------

(b) Buyer’s Option to Proceed or Decline. Following receipt of a properly
completed Transaction Notice and supporting documentation in accordance with
Section 4.1(a), and so long as the proposed Transaction complies with the
requirements set forth in Section 4.2, Buyer may, at its sole discretion, elect
to either (i) enter into the proposed Transaction with the Seller on the terms
set forth in the Transaction Notice (with such modifications as Buyer and the
Seller Party Agent shall have agreed) by delivering to the Seller Party Agent a
finalized and executed Confirmation evidencing such Transaction and paying any
applicable Funded Purchase Price in accordance with Section 4.1(c) below or
(ii) decline Seller’s request to enter into such Transaction (in which case
Buyer shall deliver written notice of such election on or before the proposed
Purchase Date specified in the Transaction Notice). To the extent Buyer wishes
to proceed with the Transaction, Buyer shall, no later than 2:00 p.m. on the
Business Day immediately preceding the proposed Purchase Date, deliver to Seller
Party Agent a fully completed draft Confirmation with respect to each proposed
Transaction. In the event Seller Party Agent and Buyer disagree with respect to
any portion of the applicable draft Confirmation or in the event Buyer
determines that any applicable Funding Condition is not, or will not be,
satisfied as of the relevant Purchase Date, Seller Party Agent or Buyer (as
applicable) shall promptly notify the other of the same, and Seller Party Agent
and Buyer shall, subject to Section 4.1(d), cooperate expeditiously and in good
faith to resolve any such matters (to the extent the same are capable of being
resolved).

(c) Confirmation and Closings. In the event Buyer elects to enter into the
proposed Transaction, Buyer shall, subject to satisfaction of the Funding
Conditions, enter into such Transaction by executing and delivering to the
Seller Party Agent a finalized Confirmation evidencing such Transaction in
accordance with Section 7.1 below and the Master Repurchase Agreement at or
prior to the time of closing for such Transaction. Concurrently with its
delivery of such Confirmation, Buyer shall pay the Funded Purchase Price (if
any) for the Transaction in accordance with the terms of the Master Repurchase
Agreement and applicable Confirmation, whereupon Seller will sell and assign,
and Buyer will purchase, the Seller Note subject to such Transaction. The
closing of such Transaction and payment of any such Funded Purchase Price shall
occur at or before 2:00 p.m. on the applicable Purchase Date (or such later time
on such Purchase Date as the Seller Party Agent and Buyer may agree).

(d) UNCOMMITTED ARRANGEMENT. EACH SELLER PARTY AND BUYER ACKNOWLEDGE THAT THIS
IS AN UNCOMMITTED ARRANGEMENT, AND THAT NO SELLER PARTY HAS PAID, NOR IS ANY
SELLER PARTY REQUIRED TO PAY, A COMMITMENT FEE OR COMPARABLE FEE TO BUYER.
PROPOSED TRANSACTIONS FOR THE SALE OF THE SELLER NOTE BY THE SELLER SHALL BE
REQUESTED AT THE SELLER’S SOLE AND ABSOLUTE DISCRETION, AND ACCEPTANCE OF ANY
SUCH REQUEST AND ENTRY INTO ANY SUCH TRANSACTION BY BUYER SHALL BE AT BUYER’S
SOLE AND ABSOLUTE DISCRETION.

 

6



--------------------------------------------------------------------------------

4.2 Funding Conditions.

(a) The entry by Buyer into any Transaction on any Purchase Date shall be
subject to satisfaction of the following conditions (in each case, as of such
Purchase Date) (together, the “Funding Conditions”):

(i) each of the items required to be delivered by the Seller Parties pursuant to
Section 3.2 shall have been delivered in accordance with the terms hereof;

(ii) all amounts then due and owing by the Guarantor under the Fee Letter shall
have been paid in full;

(iii) solely with respect to any Transaction to be entered into on the Effective
Date, each of the items required to be delivered to Buyer pursuant to
Section 3.4 shall have been duly delivered in accordance with the terms thereof;

(iv) with respect to any Transaction not referenced in clause (iii) above, the
Transaction Notice for such Transaction together with the required Information
Package and Purchase Report (to the extent such Purchase Date is a Monthly
Date), shall have been duly delivered to Buyer in accordance with
Section 4.1(a);

(v) the Seller shall have delivered, or caused to be delivered, to Buyer a duly
executed counterpart to the Confirmation for such Transaction;

(vi) with respect to any Transaction not referenced in clause (iii) above, the
Seller shall have delivered (or caused to be delivered) to Buyer the original
executed version of the Seller Note (or if previously delivered, Buyer shall
remain in possession thereof);

(vii) each of the representations and warranties of Guarantor and each Seller
Party (as applicable) set forth in the Transaction Agreements (giving effect to
the entry into such Transaction) shall be true and correct in all material
respects (except that any representation or warranty that is subject to any
materiality qualification shall be true and correct in all respects);

(viii) the Purchase Date for such Transactions shall be no later than the last
Monthly Date occurring prior to the Facility Expiration Date;

(ix) the payment of the applicable Funded Purchase Price (if any) for such
Transactions would not cause the Outstanding Buyer Balance (after giving effect
to such payment) to exceed the Maximum Buyer Balance;

(x) the Outstanding Amount of the Seller Note subject to a Transaction shall
equal or exceed the Purchase Price for such Transaction;

(xi) the Receivable Entity’s tangible net worth is no less than the Required
Capital Amount (after giving effect to the entry into such Transaction);

(xii) Buyer shall have received the full amount of Funded Repurchase Price (if
any) due and payable by the Seller on such Purchase Date;

 

7



--------------------------------------------------------------------------------

(xiii) no Seller Party shall have withdrawn or been removed as an “Originator”
under the Securitization Sale Agreement;

(xiv) no Person shall have been added as an “Originator” under the
Securitization Sale Agreement, unless such Person shall have also been added as
an Originator under this Framework Agreement; and

(xv) no Event of Default, Potential Event of Default or Securitization Facility
Default shall have occurred and be continuing.

4.3 Funding of Transaction Repurchase Prices. On each Repurchase Date for a
Transaction on which the Funded Repurchase Price is payable by the Seller
pursuant to the Transaction Agreements (including, for the avoidance of doubt,
on the Facility Expiration Date), each such Seller shall fund (or cause to be
funded) the applicable Funded Repurchase Price for such Transaction by wire
transfer of immediately available funds to the account of Buyer specified in
Schedule 2, no later than 1:00 p.m. on such Repurchase Date.

 

5.

Representations and Warranties; Certain Covenants.

5.1 Representations and Warranties of each Seller Party. Each Seller Party
represents to Buyer as of the Effective Date and each Purchase Date that:

(a) Existence. Such Seller Party is duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization, and it is duly
qualified to do business and is in good standing as a foreign organization in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified would not have a Vistra
Group Material Adverse Effect.

(b) Power; Non-Contravention. The execution, delivery and performance by such
Seller Party of this Framework Agreement and the other Transaction Agreements to
which it is a party, including any use of the proceeds of any Transaction by it,
(i) are within its powers; (ii) have been duly authorized by all necessary
organizational action except where failure to obtain any such authorization
would not result in a Vistra Group Material Adverse Effect; (iii) do not
contravene or result in a default under or conflict with (A) its constitutional
documents; (B) any law, rule or regulation applicable to it except where such
contravention, default or conflict would not have a Vistra Group Material
Adverse Effect; (C) any indenture, loan agreement, mortgage, deed of trust or
other material agreement or instrument to which it is a party or by which it is
bound except where such contravention, default or conflict would not have a
Vistra Group Material Adverse Effect; or (D) any order, writ, judgment, award,
injunction or decree binding on or affecting it or any of its property except
where such contravention, default or conflict would not have a Vistra Group
Material Adverse Effect; and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties except under the
Transaction Agreements. This Framework Agreement and the other Transaction
Agreements to which it is a party have been duly executed and delivered by it.

 

 

8



--------------------------------------------------------------------------------

(c) Governmental Authorization, Other Consents. No authorization, approval,
consent, order or other action by, and no notice to or filing with, any
Governmental Authority or other Person that has not been made or obtained is
required for the due execution, delivery and performance by such Seller Party of
this Framework Agreement or any other Transaction Agreements to which it is a
party, other than the filing of the Uniform Commercial Code financing statements
and continuation statements and except where the failure to obtain such consent
or authorization would not have a Material Adverse Effect.

(d) Binding Effect. Each of this Framework Agreement and the other Transaction
Agreements to which such Seller Party is a party constitutes its legal, valid
and binding obligation enforceable against such Seller Party in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws from time to time
in effect affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e) Accuracy of Information. No written information, exhibit, financial
statement, document, book, record or report furnished by or on behalf of such
Seller Party to the Buyer in connection with this Framework Agreement, in each
case as modified or supplemented by other information so furnished, when taken
as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Seller Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation; provided, further, that, with
respect to pro forma financial information, such Seller Party represents only
that such information was prepared in good faith and reflects, in all material
respects, such pro forma financial information is in accordance with assumptions
and requirements of GAAP for pro forma presentation and based upon such other
assumptions that are believed to be reasonable at the time of preparation and,
to the extent material, are disclosed as part of such pro forma financial
information.

(f) Litigation. There is no pending or, to such Seller Party’s best knowledge,
threatened action or proceeding affecting such Seller Party or any of its
Subsidiaries before any Governmental Authority or arbitrator that would have a
Vistra Group Material Adverse Effect.

(g) Changes in Business. Since its most recent fiscal year end, there has been
no change in the business, operations, financial condition, properties or assets
of such Seller Party that would have a Material Adverse Effect.

(h) Compliance with Laws; Anti-Corruption Laws; Anti-Money Laundering Laws;
Sanctions.

(i) Such Seller Party is in compliance with all laws, rules, regulations
applicable to it except where such non-compliance could not reasonably be
expected to have a Vistra Group Material Adverse Effect (including, without
limitation, laws, rules and regulations relating to public utilities, energy
delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy); provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, such Seller Party
and its Subsidiaries are in compliance in all material respects;

 

9



--------------------------------------------------------------------------------

(ii) Such Seller Party shall, and shall cause its subsidiaries to, maintain and
enforce policies and procedures designed to promote and achieve compliance by
such Seller Party and its Subsidiaries with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions;

(iii) None of such Seller Party or any of its Subsidiaries, or, to such Seller
Party’s knowledge, any of their respective directors, officers or any of their
respective Affiliates, agents or employees (i) has conducted their respective
businesses or taken any action that would constitute or give rise to a violation
of any Anti-Corruption Law or Anti-Money Laundering Law or (ii) is or has been
subject to any action, proceeding, litigation, claim or, to such Seller Party’s
knowledge, investigation with regard to any actual or alleged violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; and

(iv) None of such Seller Party or any of its Subsidiaries, or, to such Seller
Party’s knowledge, any of their respective directors, officers or any of their
respective Affiliates, agents or employees (A) is a Sanctioned Person, (B) is
currently engaging or has engaged in any dealings or transactions with,
involving or for the benefit of a Sanctioned Person, or in or involving any
Sanctioned Jurisdiction, in each case in violation of applicable Sanctions, or
(C) is subject to any action, proceeding, litigation, claim or, to such Seller
Party’s knowledge, investigation with regard to any actual or alleged violation
of Sanctions.

(i) Investment Company Act. Such Seller Party is not a company required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

(j) No Violation. Such Seller Party is not in violation of any order of any
court, arbitrator or Governmental Authority binding on such Seller Party if such
violation would have a Vistra Group Material Adverse Effect.

(l) Margin Regulation. No proceeds of any Transaction received by such Seller
Party will be used by such Seller Party for any purpose that violates
Regulations T, U or X of the Federal Reserve Board.

(m) Location. Such Seller Party’s “location” (as defined in the UCC) is such
jurisdiction listed in Schedule 3 to this Framework Agreement. The office where
such Seller Party keeps its records concerning the Seller Note is at the address
referred to in Schedule 3 to this Framework Agreement or at such other location
as such Seller Party may notify the Buyer in writing after the Effective Date.

(n) Names. Such Seller Party’s complete organizational name is set forth in
Schedule 3 to this Framework Agreement, and it does not use and has not during
the last five years used any other organizational name, trade name,
doing-business name or fictitious name, except as set forth in Schedule 3 to
this Framework Agreement and except for names used after the Effective Date and
set forth in a written notice delivered to Buyer pursuant to Section 5.3(l)(iii)
of this Agreement.

 

 

10



--------------------------------------------------------------------------------

(p) Financial Condition.

(i) The audited consolidated financial statements of Vistra Parent, as ultimate
parent of Guarantor and the Vistra Group, for the financial year ended
December 31, 2019 (the “Financial Statements”) were prepared in accordance with
GAAP consistently applied, except to the extent expressly disclosed in such
financial statements.

(ii) The Financial Statements fairly represent, in all material respects, the
consolidated financial condition and operations of Vistra Parent, including the
Vistra Group as at the end of and for the relevant financial year except to the
extent expressly disclosed in such financial statements.

(iii) As of the Effective Date, since the date of the Financial Statements,
there has been no Vistra Group Material Adverse Effect.

(q) Solvent. Such Seller Party has the ability to meet its debts as they become
due.

(r) Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification for such Seller
Party is true and correct in all respects.

(s) Securitization Facility Compliance. The Securitization Purchase Agreement,
the Securitization Sale Agreement and the Securitization Guaranty are each in
full force and effect. Each Seller Party is in compliance in all material
respects with all covenants and other obligations and undertakings applicable to
it under the Securitization Facility Documents, and each of the representations
and warranties made by each Seller Party as of such Purchase Date (or if not
made as of such Purchase Date, as of the date when last made) under the
Securitization Facility Documents is true and correct in all material respects
as of such date (except that any such representation or warranty that is subject
to any materiality qualification is true and correct in all respects).

(t) [Reserved].

(u) Other Notes. Except for the Seller Note, no Company Note (i) has been issued
by TXU Receivables to any Seller Party or any other Person since the Effective
Date and (ii) is outstanding as of the Effective Date.

(v) No Defaults. No Event of Default, Potential Event of Default or
Securitization Facility Default has occurred and is continuing or would result
from the entry into the proposed Transactions on the applicable Purchase Date.

5.2 Asset Representations and Warranties. Each Seller Party represents and
warrants to Buyer as of the applicable Purchase Date with respect to each
Purchased Note that:

(a) Satisfaction of Conditions. All of the applicable Funding Conditions have
been satisfied or waived in writing as of such Purchase Date.

 

11



--------------------------------------------------------------------------------

(b) Binding Obligation. The Purchased Note is in full force and effect and
constitutes a legal, valid and binding obligation of the Receivables Entity,
enforceable against the Receivables Entity in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
or other similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
The Final Maturity Date has not occurred, and is not scheduled to occur, during
the Transaction Period commencing on such Purchase Date.

(c) Ownership. Immediately prior to the sale of the Purchased Note pursuant to
the Transaction Agreements, and except to the extent the Purchased Note is
already subject to an outstanding Transaction, the Seller Parties are the sole
legal and beneficial owners of the Purchased Note and the Seller is entitled to
sell and assign and is selling and assigning the Purchased Note, together with
the collections with respect thereto and all rights thereunder, to Buyer free
and clear from any Adverse Claim (other than any Permitted Lien).

(d) Principal Balance. The Outstanding Amount of the Purchased Note as of such
Purchase Date is equal or greater than the Purchase Price of the Transaction
being entered into with respect to the Purchased Note as of such Purchase Date.

(e) Records. The Seller (or the Seller Party Agent) has maintained records
relating to the Purchased Note which are true and correct in all material
respects and such records are held by the Seller or the Seller Party Agent.

(f) Legal Proceedings. There is no Action pending or, to the knowledge of such
Seller Party, threatened against any Vistra Party relating to the Purchased Note
or which seeks the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by the Purchased Note or by the Transaction Agreements.

5.3 Certain Covenants. Each Seller Party will, unless the Buyer shall otherwise
consent in writing:

(a) Compliance with Laws. Comply with all applicable laws, rules, regulations
and orders applicable to it (other than those specifically relating to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions) (including,
without limitation, laws, rules and regulations relating to public utilities,
energy delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), except to the extent that the failure so to comply with such laws,
rules and regulations would not have a Vistra Group Material Adverse Effect.

(b) Sanctions, Anti-Corruption and AML Laws.

(i) Continue, maintain and enforce, and cause its Subsidiaries to continue to
maintain and enforce, policies and procedures designed to promote and achieve
compliance by such Seller Party and its Subsidiaries with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions;

 

12



--------------------------------------------------------------------------------

(ii) not, and cause its Subsidiaries to not, directly or indirectly, (A) use any
part of the proceeds of any Transaction, or otherwise make available such
proceeds to any Person in any manner that would constitute or give rise to a
violation of Sanctions by any party hereto or (B) fund all or part of any
repayment or reimbursement of the obligations hereunder out of proceeds derived
from any transaction or activity involving a Sanctioned Person or Sanctioned
Jurisdiction; and

(iii) not, directly or indirectly, use any part of the proceeds of any
Transaction for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in each case in violation of
Anti-Corruption Laws.

(c) Performance and Compliance with Agreements. At its expense, such Seller
Party shall timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Seller Note and the other Securitization Facility Documents.

(d) Keeping of Records and Books of Account; Delivery. The Seller (or the Seller
Party Agent) shall keep and maintain books and records with respect to the
Seller Note such that the Seller shall at all times be able to calculate the
Outstanding Amount thereof, including records of the date and amount of each
advance thereunder and the date and amount of each payment with respect thereto.
At any time during the continuation of an Event of Default that has not been
waived in writing in accordance with this Framework Agreement, upon the request
of Buyer, the Seller shall deliver (or cause to be delivered) to Buyer or its
designee, copies of all such books and records.

(e) Offices, Records and Books of Account, Etc. (i) Keep the office where it
keeps its records concerning the Seller Note at the address of such Seller Party
set forth in Schedule 3 of this Framework Agreement or, following written notice
of a proposed change to the Buyer, at any other locations in jurisdictions where
all actions reasonably requested by the Buyer to protect and perfect the
ownership and security interest of the Buyer in the Seller Note have been taken
and completed; and (ii) shall provide the Buyer with at least 30 days’ prior
written notice of any change in such Seller Party’s name, organizational
structure or jurisdiction of organization and prior to the effectiveness of any
such change such Seller Party shall take all such actions reasonably requested
by the Buyer to protect and perfect the interest of the Buyer in the Seller
Note; each notice to the Buyer pursuant to this sentence shall set forth the
applicable change and the effective date thereof. Such Seller Party shall
maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the balance of the Seller Note in the event of the
destruction of the originals thereof), and keep and maintain, or cause to be
kept and maintained, all documents, books, records, computer tapes and disks and
other information necessary for the collection of the Seller Note.

(f) Change in Business. Not make any material change in the character of its
business which change would impair the collectability of the Seller Note.

(g) No Sales, Adverse Claims, Etc. Such Seller Party shall not, except as
otherwise explicitly provided herein or in the other Transaction Agreements,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than any Permitted Lien) upon
or with respect to the Purchased Note or any right to receive income or proceeds
(other than the Purchase Price paid to such Seller hereunder) from or in respect
thereof.

 

13



--------------------------------------------------------------------------------

(h) Extension or Amendment of Seller Note. Such Seller Party shall not
(i) extend, amend, restate, supplement, waive, cancel, terminate, forgive or
otherwise modify the Seller Note, any portion thereof, or any payment term or
condition thereunder (as the case may be) or (ii) at any time during the
Transaction Period for an outstanding Transaction, withdraw or permit itself to
be removed as an “Originator” under the Securitization Sale Agreement unless,
prior to or concurrently with such withdrawal or removal (x) all outstanding
principal and accrued interest owing to such Seller Party under the Seller Note
is prepaid in full, and (y) the Seller fully complies with Section 5.3(n) of
this Framework Agreement in connection with such prepayment (including making
any Margin Payments when and as required pursuant to Paragraph 4(c) of the
Master Repurchase Agreement).

(i) Merger, Acquisitions, Sales, etc. Such Seller Party will not (i) consolidate
or merge with or into any other Person or (ii) sell, lease or otherwise transfer
(in one transaction or in a series of transactions) all or substantially all of
its assets to any other Person; provided, that (x) any Person may consolidate or
merge with or into such Seller Party in a transaction in which such Seller Party
is the surviving Person, and (y) if at the time thereof and immediately after
giving effect thereto no Event of Default or Potential Event of Default shall
have occurred and be continuing, any Person may consolidate or merge with or
into such Seller Party, and such Seller Party may consolidate or merge with or
into any Person, as long as (A) the surviving entity, if other than such Seller
Party, assumes each of the obligations of such Seller Party under this Framework
Agreement and the other Transaction Agreement pursuant to an agreement executed
and delivered to the Buyer in a form reasonably satisfactory to the Buyer and
(B) if the surviving entity is not such Seller Party, the Guarantor expressly
ratifies in writing all of its obligations under the Guaranty, after giving
effect to such consolidation or merger.

(j) Actions Impairing Quality of Title. Such Seller Party shall not take any
action that could reasonably be expected to cause the Seller Note or any rights
to the proceeds thereof not to be owned by it free and clear of any Adverse
Claim (other than any Permitted Lien); or take any action that could reasonably
be expected to cause Buyer not to have a valid ownership interest or first
priority perfected security interest in the Seller Note and, to the extent such
security interest can be perfected by filing a financing statement, all cash
proceeds of any of the foregoing, in each case, free and clear of any Adverse
Claim (other than any Permitted Lien); or suffer the existence of any valid and
effective financing statement or other instrument similar in effect covering the
Seller Note or any proceeds thereof on file in any recording office except such
as may be filed in favor of Buyer in accordance with any Transaction Agreements
or in connection with the Permitted Lien.

(k) Taxes. File all material Tax returns and reports required by law to be filed
by it and promptly pay all Taxes and governmental charges at any time owing,
except when failure to do so would not reasonably be expected to have a Vistra
Group Material Adverse Effect or such Taxes are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
relevant GAAP shall have been set aside on its books. Such Seller Party will pay
when due, or at the option of the Buyer timely reimburse it for the payment of,
any Direct Taxes payable in connection with the Purchased Note or any
Transaction, except for any Direct Taxes the validity of which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with relevant GAAP shall have been set aside on its
books.

 

14



--------------------------------------------------------------------------------

(l) Reporting Requirements. Provide to the Buyer:

(i) Event of Default. As soon as possible and in any event within five Business
Days after becoming aware of the occurrence of any Event of Default or Potential
Event of Default, a statement of a financial officer of such Seller Party
setting forth details of Event of Default or Potential Event of Default and the
actions taken and proposed to be taken with respect thereto;

(ii) ERISA Event. Promptly and in any event within five Business Days after
obtaining knowledge of the occurrence or existence of any ERISA Event which,
either individually or in the aggregate, could reasonably be expected to have a
Vistra Group Material Adverse Effect, notice of such ERISA Event setting forth
the details of such ERISA Event and the action that it proposes to take with
respect thereto;

(iii) Name Changes; Etc. At least 30 days before any change in such Seller
Party’s name, a notice setting forth such change and the effective date thereof;

(iv) Adverse Claims. (i) Promptly, notice in writing of any Adverse Claim (other
than Permitted Liens) upon the Seller Note. (ii) To the extent a Permitted Lien
is incurred after the date hereof with respect to material debt for borrowed
money from a third party, promptly following the incurrence thereof, notice in
writing of any Adverse Claim with respect to such Permitted Lien upon the Seller
Note;

(v) Litigation. Promptly after obtaining knowledge thereof, notice of any
(A) litigation or proceeding that may exist at any time between such Seller
Party or any of its Subsidiaries and any Governmental Authority that, if not
cured or if adversely determined, as the case may be, would have a Vistra Group
Material Adverse Effect; (B) litigation or proceeding adversely affecting such
Seller Party or any of its Subsidiaries in which the amount involved would have
a Vistra Group Material Adverse Effect or in which injunctive or similar relief
is sought that would have a Vistra Group Material Adverse Effect; or
(C) litigation or proceeding relating to any Transaction Agreement; and

(vi) Other Information. Promptly, such other information respecting the Seller
Note or the condition or operations, financial or otherwise, of such Seller
Party as the Buyer may from time to time reasonably request in good faith.

(m) Information Required by Governmental Authorities. Subject to applicable Laws
prohibiting or limiting such disclosure or provision of such information,
documents, records or reports, such Seller Party shall provide Buyer promptly,
from time to time upon request, such information, documents, records or reports
relating to such Seller Party or the Seller Note as Buyer (or its assigns) may
be required by a Governmental Authority to obtain; provided that Buyer shall use
commercially reasonable efforts to maintain the confidentiality of such
information, documents, records or reports to the extent consistent with
applicable Laws.

 

15



--------------------------------------------------------------------------------

(n) Margin Reporting; Payments. On or before any day during any Transaction
Period for any outstanding Transaction on which any Seller Party is to receive
any prepayment on account of principal owing under the Purchased Note (other
than the applicable Purchase Date for such Transaction), the Seller Party Agent
(i) shall recalculate the Outstanding Amount of the Purchased Note as of such
day (after giving effect to such prepayment); (ii) based on such recalculation,
shall notify Buyer in writing promptly (but in any event prior to any Seller
Party’s receipt of such prepayment) if such prepayment is expected to decrease
the Outstanding Amount of the Purchased Note to an extent sufficient to result
in a Margin Deficit exceeding the applicable threshold specified in Paragraph
4(e) of Annex I to the Master Repurchase Agreement; and (iii) if such be the
case, shall make the corresponding Margin Payment to Buyer on such date
concurrently with (or immediately following) any Seller Party’s receipt of such
prepayment in accordance with Paragraph 4(c) of the Master Repurchase Agreement.

(o) Delivery of Financial Statements and other Documents. The Seller Party Agent
shall deliver (or cause to be delivered) to Buyer (i) concurrently with the
delivery to the Securitization Agent as required thereunder, copies of each of
the items described in Sections 1(l)(i), 1(l)(ii), 3(f)(i) and 3(f)(ii) of
Exhibit IV of the Securitization Purchase Agreement concurrently with the
delivery thereof to the Securitization Agent pursuant thereto, (ii) reasonably
promptly following Buyer’s request therefor, each of the following: (A) the
Outstanding Amount of the Seller Note, (B) the Receivables Entity’s tangible net
worth and (C) such other information regarding the Seller Note and the business
and financial condition of the Receivables Entity as Buyer shall reasonably
request and (iii) promptly upon Buyer’s reasonable request therefor, copies of
any other notices, reports, documentation or information required to be
furnished to the Securitization Agent pursuant to Sections 1(l)(i), 1(l)(ii),
3(f)(i) and 3(f)(ii) of Exhibit IV of the Securitization Purchase Agreement.

(p) Amendments to Securitization Facility Documents. The Seller Party Agent
shall deliver (or cause to be delivered) to Buyer written notice of any actual
or contemplated material amendment, supplement or other modification to the
Securitization Purchase Agreement, the Securitization Sale Agreement or the
Securitization Guaranty, as the case may be (including a copy of such amendment,
supplement or other modification) (i) if any Transaction is then outstanding, no
less than five (5) Business Days (or such shorter period of time as may be
consented to in writing by Buyer) prior to such amendment, supplement or other
modification becoming effective and (ii) otherwise, promptly after such
amendment, supplement or other modification becoming effective.

(q) Additional Information. Upon the reasonable request of the Buyer, such
Seller Party shall provide to the Buyer all documentation and other information
so requested in connection with applicable “know your customer” and
anti-money-laundering and counter-terrorist financing laws, rules, and
regulations.

(r) Notice of Change in Beneficial Ownership. Promptly notify the Buyer of any
change in the information provided in the Beneficial Ownership Certification for
such Seller Party that would result in a change to the list of beneficial owners
identified therein.

 

 

16



--------------------------------------------------------------------------------

(s) Tax Forms. The Seller shall, to the extent it is legally entitled to do so,
deliver to Buyer (in such number of copies as shall be requested) on or prior to
the date hereof, executed Internal Revenue Form W-9 or W-8, as applicable, and
any other form reasonably requested by Buyer and prescribed by applicable Law,
together with such supplementary documentation reasonably requested by Buyer and
prescribed by applicable Law, in each case, to permit the Buyer to determine the
withholding or deduction required to be made. The Seller agrees to notify the
Buyer of any circumstance known or reasonably known to it that causes a
certificate or document provided by it pursuant to this subparagraph to fail to
be true.

 

6.

Agent.

6.1 Appointment and Authorization. Each Seller Party hereby irrevocably
designates and appoints Seller Party Agent as the agent of such Seller Party
under this Framework Agreement and each of the other Transaction Agreements, and
each Seller Party irrevocably authorizes Seller Party Agent, in such capacity,
to take such action on its behalf under the provisions of this Framework
Agreement and the other Transaction Agreements and to exercise such powers and
perform such duties as are expressly delegated to Seller Party Agent by the
terms of this Framework Agreement and the other Transaction Agreements
(including the power to execute and deliver Confirmations on behalf of the
Seller in accordance with Article IV of this Framework Agreement and the Master
Repurchase Agreement), together with such other powers as are reasonably
incidental thereto to the extent permitted by applicable Law. Each Seller Party
hereby further authorizes Seller Party Agent to consent to amendments to this
Framework Agreement. Without limiting the generality of the foregoing, Seller
Party Agent shall be responsible for maintaining and the delivering Transaction
Notices, Information Packages, Purchase Reports, and for the receipt and
distribution of Funded Purchase Price to the Seller. Seller Party Agent hereby
agrees that it will promptly deliver to the Seller copies of each Confirmation
and any notices or written information received by Seller Party Agent from Buyer
in connection with any Transaction Agreement. Notwithstanding any provision to
the contrary elsewhere in this Framework Agreement, Seller Party Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Seller Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Framework Agreement or otherwise exist against the Seller Party Agent.

6.2 Non-Reliance on Seller Agent and Other Sellers. Each Seller Party expressly
acknowledges that neither Seller Party Agent nor any of its respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by the Seller Party Agent
hereafter taken, including any review of the affairs of a party or any affiliate
of a party, shall be deemed to constitute any representation or warranty by
Seller Party Agent to any Seller Party. Each Seller Party represents to Seller
Party Agent that it has, independently and without reliance upon Seller Party
Agent or any other Seller Party, and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and investigation into,
the business, operations, property, financial and other condition and
creditworthiness of Buyer and its Affiliates and made its own decision to enter
into this Framework Agreement and the other Transaction Agreements, including
any Transactions hereunder. Each Seller Party also represents that it will,
independently and without reliance upon Seller Party Agent or any other Seller
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under this Framework Agreement, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition

 

17



--------------------------------------------------------------------------------

and creditworthiness of Buyer and its Affiliates. Except for notices, reports
and other documents expressly required to be furnished to the Seller Parties by
Seller Party Agent hereunder, Seller Party Agent shall not have any duty or
responsibility to provide any Seller Party with any other information concerning
the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of Buyer or any Affiliate of Buyer which may come
into the possession of the Seller Party Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

6.3 Indemnification. The Seller Parties agree to, jointly and severally,
indemnify Seller Party Agent in its capacity as such from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever (collectively,
“Losses”) which may at any time (including at any time following the payment of
any Funded Purchase Prices) be imposed on, incurred by or asserted against
Seller Party Agent in any way relating to or arising out of this Framework
Agreement, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Seller Party Agent under or in connection with any of the foregoing;
provided that no Seller Party shall be liable for the payment of any portion of
such Losses which are found by a final and nonappealable decision of a court of
competent jurisdiction to the extent that such Losses have resulted from Seller
Party Agent’s gross negligence or willful misconduct. The agreements in this
Section 6.3 shall survive the payment of all Funded Purchase Prices and Funded
Repurchase Prices and all other amounts payable hereunder. Notwithstanding
anything to the contrary herein, without limiting the rights of indemnification
above with respect to Losses as settled by third parties, the Parties agree not
to assert any claim for special, indirect, consequential or punitive damages
against the other Party hereto, any of their affiliates or any of their
respective directors, officers, employees, attorneys and agents or any other
indemnified person on any theory of liability arising from this Master
Framework, the use of proceeds thereof or any claim, litigation, investigation
or proceeding relating to any of the foregoing.

6.4 Agent in Its Individual Capacity. Seller Party Agent and its Affiliates may
make sales to, make purchases from and generally engage in any kind of business
with any Seller Party, Buyer or Guarantor as though Seller Party Agent were not
an agent. With respect to any Transactions to which it is a party and any sales
or repurchases of the Seller Note made or renewed by it, Seller Party Agent
shall have the same rights and powers under this Framework Agreement as the
Seller and may exercise the same as though it were not an agent, and the term
“Seller” shall include the Seller Party Agent in its individual capacity.

 

7.

Payment to the Seller Party Agent; Certain Calculations; Originators.

7.1 Payments to the Seller Party Agent. Notwithstanding anything to the contrary
contained herein, all amounts payable in cash by Buyer to the Seller in
connection with any Transaction (including all payments of Funded Purchase Price
on any applicable Purchase Dates) shall be paid to the Seller Party Agent, and
the Seller Party Agent shall distribute such payments to the Seller (and in the
case of payments on account of the Seller Note for further payment to the
applicable Originator) in accordance with the respective amounts of Purchase
Price (or any other amounts) owing to the Seller in connection with each
applicable Transaction (after giving effect to applicable netting pursuant to
Paragraph 12 of each Master Repurchase Agreement). As

 

18



--------------------------------------------------------------------------------

between Buyer and the Seller, any payment of such amounts to the Seller Party
Agent shall be treated as payments to the Seller and shall discharge Buyer’s
obligations with respect to such payments regardless of whether the Seller Party
Agent distributes such payments to the Seller, and Buyer shall have no liability
for the failure of the Seller Party Agent to comply with the preceding sentence.

7.2 Certain Calculations. Buyer shall calculate the Funded Purchase Prices,
Funded Repurchase Prices, the Outstanding Buyer Balance, the amounts of any fees
payable under the Fee Letter and all other amounts to be calculated under the
Transaction Agreements (except as set forth below), as well as any adjustments
thereto, which calculations shall be conclusive absent manifest error. Upon the
reasonable request of the Seller Party Agent for any such calculations, Buyer
shall promptly provide such calculations to such Person.

7.3 Security Interest.

(a) Each Originator hereby grants to Buyer a first priority security interest in
all of such Originator’s right, title, benefit and interest in the Purchased
Note sold in each Transaction entered into under the Master Repurchase Agreement
and all proceeds thereof (collectively, the “Originator Collateral”) to secure
the Seller’s obligations under the Transaction Agreements (the “Secured
Obligations”). This Framework Agreement shall create a continuing security
interest in the Originator Collateral and shall remain in full force and effect
(notwithstanding any repurchase by the Seller of the Purchased Note under an
expiring Transaction and simultaneous purchase by Buyer of the Purchased Note
under a subsequent Transaction) until all unpaid Repurchase Price with respect
to outstanding Transactions under the Master Repurchase Agreement have been
indefeasibly paid in full. Buyer shall have, with respect to all the Originator
Collateral, in addition to all other rights and remedies available to Buyer
under the Transaction Agreements, all the rights and remedies of a secured party
under the Uniform Commercial Code as in effect in any applicable jurisdiction.

(b) Each Originator hereby authorizes Buyer to file such financing statements
(and continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect the security interest granted
pursuant to the foregoing Section 7.3(a) under the Uniform Commercial Code of
the relevant jurisdiction.

7.4 Sale and Assignment. Each Originator hereby consents to the occurrence of
each Transaction with respect to the Seller Note entered into by the Seller
Party Agent pursuant to the terms of the Transaction Agreements, including the
transfer by the Seller of the Seller Note to the Buyer. Concurrently with the
occurrence of each Transaction with respect to the Seller Note pursuant to the
Transaction Agreements, each Originator shall be deemed to have sold and
assigned all of its rights (subject to Permitted Liens) in the Seller Note to
Buyer, in each case, to the same extent as such sale and assignment by the
Seller to Buyer of the Seller Note.

7.5 Tax Matters. All payments made by or on account of any obligation of any
Seller Party under any Transaction Agreement shall be made free and clear of,
and without deduction or withholding for or on account of any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of such Seller Party) requires the deduction or withholding of
any Tax from any such payment by such Seller Party, then such Seller Party shall

 

19



--------------------------------------------------------------------------------

be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, such Seller Party, except to the extent of such Tax
that is an Excluded Tax, shall increase its sum payable as necessary so that
after such deduction or withholding has been made (including any deduction or
withholding of Taxes imposed upon additional payments made pursuant to this
Section 7.5 of this Framework Agreement), the Buyer receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

8. Indemnification.

8.1 Seller Parties’ Indemnity.

(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable Law, each Seller Party, jointly and
severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees, participants and
assigns, and all officers, members, managers, directors, shareholders, employees
and agents of any of the foregoing (each an “Indemnified Person”), from and
against any and all damages, losses, claims, liabilities and related documented
out-of-pocket costs and expenses, including reasonable external attorneys’ fees
and disbursements and all costs and expenses incurred, including reasonable
external attorneys’ fees and disbursements, in connection with the enforcement
of this provision (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Framework Agreement
or any other Transaction Agreement, any of the transactions contemplated
thereby, or the ownership, maintenance or purchasing of the Purchased Note, or
any actions or inactions of any Vistra Party. Without limiting or being limited
by the foregoing, each Seller Party, jointly and severally, shall pay on demand
to each Indemnified Person any and all amounts necessary to indemnify the
Indemnified Person from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

(i) the transfer by such Seller Party of any interest in the Purchased Note or
any proceeds thereof, other than in connection with Transactions entered into
with Buyer pursuant to the Transaction Agreements;

(ii) any representation, warranty or statement made or deemed made by such
Seller Party (or any of its officers) under or in connection with this Framework
Agreement, any of the other Transaction Agreement, any Information Package,
Purchase Report or any other information or report delivered by or on behalf of
such Seller Party pursuant hereto, which shall have been untrue, false or
incorrect when made or deemed made;

(iii) the failure of such Seller Party, the Seller Party Agent or the
Securitization Servicer to comply with the terms of any Transaction Agreement,
the Seller Note, any Securitization Documents or any applicable Law, or the
nonconformity of the Seller Note with any such applicable Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Purchased Note transferred by such Seller Party, or
purported to be transferred by such Seller Party, to Buyer pursuant to the
Transaction Agreements against all Persons (including any bankruptcy trustee or
similar Person);

 

20



--------------------------------------------------------------------------------

(v) any attempt by any Person to void the transfers by such Seller Party
contemplated hereby under statutory provisions or common law or equitable
action;

(vi) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
applicable Laws with respect to the Purchased Note transferred by such Seller
Party, or purported to be transferred by such Seller Party, to Buyer pursuant to
the Transaction Agreements, whether as of the applicable Purchase Date or at any
subsequent time;

(vii) any dispute, claim, offset, defense (other than discharge in bankruptcy),
or other similar claim or defense of the Receivables Entity to the payment when
due of the Purchased Note transferred, or purported to be transferred, by such
Seller Party to Buyer pursuant to the Transaction Agreements (including a
defense based on the Purchased Note not being a legal, valid and binding
obligation of the Receivables Entity enforceable against it in accordance with
its terms);

(viii) any failure of such Seller Party or the Securitization Servicer to
perform any of its duties or obligations arising under or in connection with the
Purchased Note in accordance with the provisions thereof or of any of the other
Securitization Facility Documents;

(ix) any suit or claim related to the Purchased Note transferred by such Seller
Party, or purported to be transferred by such Seller Party, to Buyer pursuant to
the Transaction Agreements;

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Framework Agreement or any other Transaction Agreement or the use of
proceeds of any purchase hereunder or in respect of the Purchased Note;

(xi) any failure of such Seller Party or Seller Party Agent to comply with its
covenants, obligations and agreements contained in this Framework Agreement or
any other Transaction Agreement;

(xii) any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any anti-corruption law or Sanctions, and all reasonable
costs and expenses (including reasonable documented legal fees and
disbursements) incurred in connection with defense thereof by, any Indemnified
Person in connection with the Transaction Agreements as a result of any action
of any Seller Party or any of its respective Affiliates;

(xiii) any Taxes (other than Excluded Taxes) imposed upon any Indemnified Person
or upon or with respect to the Purchased Note transferred by such Seller Party,
or purported to be transferred by such Seller Party, to Buyer pursuant to the
Transaction Agreements arising by reason of the purchase or ownership of the
Purchased Note (or of any interest therein);

 

21



--------------------------------------------------------------------------------

(xiv) any inability of such Seller Party to transfer the Purchased Note as
contemplated under the Transaction Agreements; or

(xv) the violation or breach by such Seller Party or Seller Party Agent of any
confidentiality provision, or of any similar covenant of non-disclosure, with
respect to the Purchased Note;

provided, however, that no Seller Party shall be required to indemnify any
Indemnified Person to the extent of any amounts are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the fraud, gross negligence or willful misconduct of such Indemnified Person.

8.2 Contribution. If for any reason the indemnification provided above in this
Article 8 is unavailable to an Indemnified Person or is insufficient to hold an
Indemnified Person harmless, then each Seller Party shall contribute to the
amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Person on the one hand
and such Seller Party on the other hand but also the relative fault of such
Indemnified Person as well as any other relevant equitable considerations.

 

9.

Miscellaneous.

Except as otherwise expressly set forth in a Transaction Agreement, the
following will apply to all Transaction Agreements:

9.1 Further Assurances. Each Seller Party and the Seller Party Agent agrees that
from time to time it will promptly execute and deliver such other documents and
instruments, all instruments and documents, and take all further action that
Buyer may reasonably request, to carry out the purpose and intent of the
Transaction Agreements, including in order to perfect, protect or more fully
evidence Buyer’s interest in the Purchased Note and any proceeds thereof.

9.2 Expenses. In addition to its obligations under Article 8 hereof, each Seller
Party, jointly and severally, agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
Buyer in connection with:

(i) the negotiation, preparation, execution and delivery of this Framework
Agreement and the other Transaction Agreements and any amendment of or consent
or waiver under any of the Transaction Agreements (whether or not consummated),
or the enforcement of, or any actual or claimed breach of, this Framework
Agreement or any of the other Transaction Agreements, including reasonable
attorney costs and reasonable accountants’ and auditors’ fees and expenses and
the fees and charges of any independent accountant or auditors incurred in
connection with any of the foregoing or in advising Buyer as to its rights and
remedies under any of the Transaction Agreements in connection with any of the
foregoing; and

 

22



--------------------------------------------------------------------------------

(ii) the administration of this Framework Agreement and the other Transaction
Agreements and the transactions contemplated thereby, including reasonable
attorney costs and reasonable accountants’ fees and expenses incurred in
connection with the administration and maintenance of this Framework Agreement
and the other Transaction Agreements and the transactions contemplated thereby;
and

(b) all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Framework Agreement or the other Transaction Agreements, and agrees to indemnify
each Indemnified Person and their respective Affiliates for such Taxes and fees.

9.3 Entire Agreement. This Framework Agreement, together with the other
Transaction Agreements, constitutes the entire agreement between the Parties and
supersedes all prior oral and written negotiations, communications, discussions,
and correspondence pertaining to the subject matter of the Transaction
Agreements.

9.4 Order of Precedence. If there is a conflict between this Framework Agreement
and any other Transaction Agreement, this Framework Agreement will control
unless the conflicting provision of the other Transaction Agreement specifically
references the provision of this Framework Agreement to be superseded.

9.5 Amendments and Waivers. No amendment, supplement, modification or waiver of
any provision of this Framework Agreement or any other Transaction Agreement,
and no consent to any departure by the Seller Party Agent or any Seller Party
therefrom, shall be effective unless in writing signed by Buyer, Seller Party
Agent and each Seller Party, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

9.6 Binding Effect; Termination. The Transaction Agreements will be binding upon
and inure to the benefit of the Parties and their respective heirs, legal
representatives, successors, and permitted assigns. This Framework Agreement
shall remain in full force and effect until the later of (x) the payment in full
of all amounts owed by the Seller Parties under the Transaction Agreements and
(y) the Facility Expiration Date.

9.7 Assignment. Except as provided in this Framework Agreement or any other
Transaction Agreement, neither this Framework Agreement nor any other
Transaction Agreement, respectively, may be assigned or otherwise transferred,
nor may any right or obligation hereunder or under another Transaction Agreement
be assigned or transferred by any Party without the consent of the other
Parties; provided, that, subject to the terms of the No-Petition Letter, Buyer
may transfer or assign any or all of the Transaction Agreements and its rights
and obligations thereunder at any time during which an Event of Default has
occurred and is continuing. Any permitted assignee shall assume all obligations
of its assignor under this Framework Agreement and any other applicable
Transaction Agreements. Any attempted assignment not in accordance with this
Section 9.7 shall be void.

9.8 Notices. All notices, requests, demands, and other communications required
or permitted to be given under any of the Transaction Agreements to any Party
must be in writing delivered to the applicable Party at the following address:

 

23



--------------------------------------------------------------------------------

If to Buyer:

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, NY 10020

Attn: Matthew Stratton

Tel: (212) 782-4212

E-Mail: mstratton@us.mufg.jp

With copy to:

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, NY 10020

Attn: Maggie Cirullo

Tel: (646) 767-1377

E-Mail: MCirullo@us.mufg.jp

If to TXU or any other Seller Party:

TXU Energy Retail Company LLC

6555 Sierra Drive

Irving, TX 75039

Attn: Kristopher E. Moldovan

E-Mail: Kris.Moldovan@vistracorp.com

If to Guarantor:

Vistra Operations Company LLC

6555 Sierra Drive

Irving, TX 75039

E-Mail: Kris.Moldovan@vistracorp.com

or to such other address as such Party may designate by written notice to each
other Party. Each notice, request, demand, or other communication will be deemed
given and effective, as follows: (i) if sent by hand delivery, upon delivery;
(ii) if sent by first-class U.S. Mail, postage prepaid, upon the earlier to
occur of receipt or two (2) days after deposit in the U.S. Mail; (iii) if sent
by a recognized prepaid overnight courier service, one (1) Business Day after
the date it is given to such service; and (iv) if sent by e-mail, upon
acknowledgement of receipt by the recipient.

9.9 GOVERNING LAW. THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO)).

9.10 Jurisdiction. Each Party hereby irrevocably and unconditionally:

 

24



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Framework Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the Borough of Manhattan in the City
of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 9.8 or at such other address which
has been designated in accordance therewith; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable Law or shall limit the right
to sue in any other jurisdiction.

9.11 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
ANY OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION
AGREEMENTS. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.

9.12 Severability. If any provision of a Transaction Agreement is held by a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision will be enforced to the fullest extent permitted by applicable Law,
and the remainder of the applicable Transaction Agreement will remain in full
force and effect. If the time period or scope of any provision is declared by a
court of competent jurisdiction to exceed the maximum time period or scope that
that court deems enforceable, then that court will reduce the time period or
scope to the maximum time period or scope permitted by applicable Law.

 

25



--------------------------------------------------------------------------------

9.13 Survival. The provisions of Section 6.3, Section 7.5, Article 8 and this
Article 9 shall survive any termination or expiration of this Framework
Agreement and any of the other Transaction Agreements.

9.14 Counterparts. The Transaction Agreements and any document related to the
Transaction Agreements may be executed by the Parties on any number of separate
counterparts, by email, and all of those counterparts taken together will be
deemed to constitute one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same document.
The words “execution,” “signed,” “signature,” and words of like import in the
Transaction Agreements and any document related to the Transaction Agreements
shall include images of manually executed signatures transmitted by facsimile or
other electronic format (including, without limitation, “pdf”, “tif” or “jpg”)
and other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable Law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

9.15 USA Patriot Act. Buyer hereby notifies Seller Party Agent and each Seller
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Seller Party and the
Seller Party Agent, which information includes the name and address of each
Seller Party and the Seller Party Agent and other information that will allow
Buyer to identify each Seller Party and the Seller Party Agent in accordance
with the Patriot Act.

9.16 Right of Setoff. The Buyer is hereby authorized (in addition to any other
rights it may have), at any time during the continuance of an Event of Default,
to setoff, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Buyer (including by any branches or agencies
of the Buyer) to, or for the account of any Seller Party against amounts owing
by any Seller Party hereunder; provided that Buyer shall notify the Seller
promptly following such setoff.

9.17 Tax Treatment. Buyer and each Seller Party will treat the Transactions
effected by the Transaction Agreements for U.S. federal and state tax purposes
as loans by Buyer secured by the applicable Collateral (“Intended Tax
Treatment”). Buyer and Seller Parties, as applicable, each agree to prepare its
U.S. federal and state Tax returns, if required, in a manner consistent with the
foregoing unless otherwise required by a change in law occurring after the
Effective Date, a closing agreement with an applicable Tax authority or a
judgment of a court of competent jurisdiction.

9.18 Register. Buyer, acting solely for this purpose as a non-fiduciary agent of
Seller, shall maintain a copy of each assignment or participation of its rights
hereunder and a register for the recordation of the names and addresses of the
Persons that become privy to those rights hereto and, with respect to each such
Person, the aggregate assigned Purchase Price and applicable Price

 

26



--------------------------------------------------------------------------------

Differential (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Parties shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer for all
purposes of this Framework Agreement. The Register shall be available for
inspection by the Parties at any reasonable time and from time to time upon
reasonable prior notice.

9.19 Joint and Several Obligations. The obligations of the Seller Parties and
Seller Party Agent hereunder and under the other applicable Transaction
Agreements are joint and several. To the maximum extent permitted by applicable
Law, and notwithstanding anything in the Transaction Agreements to the contrary,
Seller Party Agent and each Seller Party hereby agrees to subordinate, until
such time as all obligations and liabilities of each such Person (other than
unasserted contingent indemnification obligations) to Buyer or any Indemnified
Person under any of the Transaction Agreements shall have been paid and
performed in full, any claim, right or remedy that it now has or hereafter
acquires against any Seller Party or Seller Party Agent (as applicable) that
arises hereunder including, without limitation, any claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of Buyer against Seller Party Agent
or any Seller Party or any of their respective property which Buyer now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise. In addition, until
such time referred to in the preceding sentence, Seller Party Agent and each
Seller Party hereby waives any right to proceed against any other such Person,
now or hereafter, for contribution, indemnity, reimbursement, and any other
suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any such Person may now have or hereafter have as against the other
such Person with respect to the transactions contemplated by this Framework
Agreement or the other Transaction Agreements.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.

 

Buyer: MUFG BANK, LTD. By:   /s/ Matthew Stratton Name: Matthew Stratton Title:
Managing Director

[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Master Framework Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.

 

Seller and Seller Party Agent: TXU ENERGY RETAIL COMPANY LLC By:   /s/
Kristopher E. Moldovan Name: Kristopher E. Moldovan Title: Senior Vice President
and Treasurer

[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Master Framework Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.

 

Originators: TXU ENERGY RETAIL COMPANY LLC, as an Originator By:   /s/
Kristopher E. Moldovan Name: Kristopher E. Moldovan Title: Senior Vice President
and Treasurer DYNEGY ENERGY SERVICES, LLC, as an Originator By:   /s/ Kristopher
E. Moldovan Name: Kristopher E. Moldovan Title: Senior Vice President and
Treasurer DYNEGY ENERGY SERVICES (EAST), LLC, as an Originator By:   /s/
Kristopher E. Moldovan Name: Kristopher E. Moldovan Title: Senior Vice President
and Treasurer

 

 

[Signature Page to Master Framework Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:

“Action” means any suit in equity, action at law or other judicial or
administrative proceeding conducted or presided over by any Governmental
Authority.

“Additional Originator” means any Person that has become an Originator hereunder
pursuant to Section 3.5 and the applicable Joinder Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, other than rights of setoff and
offset arrangements; it being understood that (i) any thereof in favor of, or
assigned to, the Buyer shall not constitute an Adverse Claim and (ii) the
Subordination Provisions set forth in the Seller Note shall not constitute an
Adverse Claim.

“Affiliate” means, as to any Person: any Person that, directly or indirectly, is
in control of, is controlled by or is under common control with such Person. For
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the other Person,
whether through the ownership of voting shares or membership interests, by
contract, or otherwise.

“Anti-Corruption Laws” means any applicable laws, rules, or regulations relating
to bribery or corruption, including (a) the United States Foreign Corrupt
Practices Act of 1977; (b) the United Kingdom Bribery Act of 2010; and (c) any
other similar law, rule or regulation in any applicable jurisdiction currently
in force or hereafter enacted.

“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any applicable jurisdiction currently in
force or hereafter enacted.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” has the meaning set forth in the Securitization Purchase Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

Sch. 1-1



--------------------------------------------------------------------------------

“Business Day” means any day (other than a Saturday or Sunday) on which
(a) banks are not authorized or required to close in New York City, New York or
Dallas, Texas and (b) if this definition of “Business Day” is utilized in
connection with the LIBO Rate, dealings are carried out in the London interbank
market.

“Buyer” has the meaning set forth in the Preamble.

“Closing” has the meaning set forth in Section 3.1.

“Collateral” has the meaning set forth in the Master Repurchase Agreement.

“Company Note” has the meaning set forth in the Securitization Sale Agreement.

“Confirmation” has the meaning set forth in the Master Repurchase Agreement.

“Credit Agreement” means that certain Credit Agreement, dated as of October 3,
2016, among Vistra, as borrower, Vistra Intermediate Company LLC, the other
credit parties party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “Credit Agreement Agent”), as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Credit Agreement Agent” has the meaning ascribed to that term in the definition
of Credit Agreement.

“Credit Facility Documents” has the meaning ascribed to the term “Credit
Documents” in the Credit Agreement.

“Current Transactions” means, as of any time of determination, each of the
Transactions, if any, outstanding under the Master Repurchase Agreement at such
time of determination.

“Direct Taxes” means any sales, use, gross receipts, goods and services, excise
or personal property Taxes imposed on or with respect of the Purchased Note, and
any stamp, documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Transaction Agreement.

“Effective Date” has the meaning set forth in the Preamble.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Person, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

Sch. 1-2



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event” (as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder (other than an event
for which the 30 day notice period is waived)) with respect to a Plan; (b) a
withdrawal by any Seller Party or any of its ERISA Affiliates from a Plan
subject to Section 4063 of ERISA during a plan year in which the relevant entity
is a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by such Seller Party or any of its ERISA Affiliates from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Plan in a distress
termination under Section 4041(c) of ERISA, the treatment of a Plan or
Multiemployer Plan amendment as a termination under Sections 4041(c) or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan; or (e) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Originator or any of its ERISA Affiliates.

“Event of Default” means any of the following:

(a) any Seller Party or Guarantor shall have failed to pay any Repurchase Price
(other than the portion thereof attributable to Price Differential) or Margin
Payment in respect of any Transaction when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of two (2) or
more Business Days;

(b) any Seller Party or Guarantor shall have failed to pay any portion of
Repurchase Price attributable to Price Differential, any fee required to be paid
under the Fee Letter or any other amounts owing under any Transaction Agreement
(other than amounts specified in clause (a) of this definition), in each case,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three (3) or more Business Days;

(c) any Seller Party shall fail to observe or perform any covenant or agreement
set forth in Section 5.3(g), Section 5.3(h), Section 5.3(i), Section 5.3(j),
Section 5.3(l), Section 5.3(n) or Section 5.3(p) of this Framework Agreement;

(d) Seller Party Agent, Guarantor or any Seller Party shall fail to observe or
perform any covenant, condition or agreement contained in this Framework
Agreement or any other Transaction Agreement (excluding any covenants,
conditions or agreements specified in clauses (a), (b) or (c) of this
definition) and such failure shall continue unremedied for a period of 30 days
after knowledge thereof by any Vistra Party or written notice thereof is
delivered to any Vistra Party by the Buyer;

(e) any representation or warranty made or deemed made by or on behalf of any
Seller Party, Seller Party Agent or Guarantor in or in connection with this
Framework Agreement or any other Transaction Agreement shall prove to have been
incorrect in any material respect when made or deemed made, and such failure to
be correct shall continue unremedied for a period of 30 days after knowledge or
written notice thereof is delivered to any Vistra Party by the Buyer;

 

Sch. 1-3



--------------------------------------------------------------------------------

(f) Buyer shall cease to have a perfected security interest in any Collateral
granted by (i) Seller pursuant to the Master Repurchase Agreement or (ii) any
Originator pursuant to this Framework Agreement, in each case, except to the
extent released in accordance with, or in connection with a disposition
permitted under, the Transaction Agreements;

(g) any Vistra Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Vistra Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Vistra Party
shall take any corporate action to authorize any of the actions set forth above
in this paragraph;

(h) the Guaranty shall cease to be in full force and effect, or its validity or
enforceability shall be disputed by any Vistra Party;

(i) an “event of default” or similar event (including a Purchase and Sale
Termination Event or Termination Event) shall occur and be continuing under the
Securitization Purchase Agreement or the Securitization Sale Agreement; or

(j) an “event of default” or similar event shall occur and be continuing under
the Credit Agreement, other than an “event of default” that is remedied by or
waived (including in the form of amendment) by the requisite holders of lenders
under the Credit Agreement or contested in good faith by the Seller prior to the
occurrence of the Facility Expiration Date.

“Excluded Taxes” means, with respect to an Indemnified Person, any of the
following Taxes imposed on or with respect to such Indemnified Person or
required to be withheld or deducted from a payment to such Indemnified Person:
(a) (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
such Indemnified Person being organized under the Laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or imposed as a result
of a present or former connection between such Indemnified Person and the
jurisdiction imposing such Tax (other than connections arising from such
Indemnified Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Agreement, or sold or assigned an interest in the Purchased Note or
any Transaction Agreement), and (ii) in the case of Buyer, United States federal
withholding Taxes imposed on amounts payable to or for the account of Buyer with
respect to its portion of the Outstanding Buyer Balance pursuant to a law in
effect on the date on which Buyer first funds a portion of the Outstanding Buyer
Balance or first becomes obligated to fund a portion of the Outstanding Buyer
Balance, (b) Taxes imposed solely as a result of a failure by the Buyer to
comply with its obligations under the second sentence of Section 3.3 of this
Framework Agreement and (c) any Taxes imposed under FATCA.

 

Sch. 1-4



--------------------------------------------------------------------------------

“Facility Expiration Date” means the Scheduled Facility Expiration Date in
effect from time to time; provided, that (i) the Facility Expiration Date shall
be deemed to have occurred on the first date (if any) upon which (x) the
Purchase and Sale Termination Date occurs under the Securitization Purchase
Agreement or (y) an Insolvency Proceeding occurs with respect to any Vistra
Party; (ii) on any Business Day (x) during which an Event of Default has
occurred and is continuing or (y) on or after the date on which MUFG is no
longer a party to the Securitization Purchase Agreement, Buyer may deliver a
written notice to the Seller Party Agent or any Seller Party terminating the
Facility Term, in which case the Facility Expiration Date shall be deemed to
occur on the date of such delivery and (iii) in the event Buyer receives written
notice pursuant to Section 5.3(p) hereof and the Repurchase Date with respect to
the Current Transactions as of the time such notice is received will not
otherwise occur on or prior to the date the applicable amendment, supplement or
modification is to become effective, Buyer may deliver a written notice to
Seller Party Agent and each Seller terminating the Facility Term, in which case
the Facility Expiration Date shall be deemed to occur on the date such
amendment, supplement or modification becomes effective.

“Facility Term” means the period beginning on the Effective Date and ending on
the Facility Expiration Date.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Framework Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreements, treaties or conventions among
Governmental Authorities and implementing the foregoing.

“Fee Letter” means that certain fee letter agreement, dated as of September 8,
2020, between the Guarantor and the Buyer.

“Final Maturity Date” has the meaning set forth in the Securitization Sale
Agreement.

“Framework Agreement” has the meaning set forth in the Preamble.

“Funded Purchase Price” means, with respect to any Transactions entered into (or
proposed to be entered into) under the Master Repurchase Agreement on any
Purchase Date, the excess, if any, of (a) the sum of the Purchase Prices for
such Transactions over (b) the sum of the Repurchase Prices under any
Transactions previously entered into under the Master Repurchase Agreement whose
Repurchase Dates coincide with such Purchase Date, excluding any portion of such
Repurchase Prices which are not permitted to be netted against Purchase Prices
for subsequent Transactions entered into on such Purchase Date in accordance
with Paragraph 12 Annex I to the Master Repurchase Agreement.

“Funded Repurchase Price” means, with respect to any Transactions under the
Master Repurchase Agreement expiring on any Repurchase Date, the excess of
(a) the sum of the Repurchase Prices for each such Transaction over (b) the sum
of the amounts of any Purchase Prices under any subsequent Transactions entered
into under the Master Repurchase Agreement whose Purchase Date coincides with
such Repurchase Date which are netted against such Repurchase Prices in
accordance with Paragraph 12 of the Master Repurchase Agreement (any such
netting being subject to Paragraph 12 of Annex I to the Master Repurchase
Agreement).

 

Sch. 1-5



--------------------------------------------------------------------------------

“Funding Conditions” has the meaning set forth in Section 4.2(a).

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Guarantor” means Vistra.

“Guaranty” means that certain Guaranty, dated as of the Effective Date, executed
by Guarantor in favor of Buyer.

“Indemnified Amounts” has the meaning set forth in Section 8.1.

“Indemnified Person” has the meaning set forth in Section 8.1.

“Information Package” has the meaning set forth in the Securitization Purchase
Agreement.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors; or (b) any general assignment for the benefit of creditors of a Person,
or composition, marshaling of assets for creditors of a Person, or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under United States
Federal, state or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 9.17.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic.

“LIBO Rate” has the meaning set forth in the Master Repurchase Agreement.

 

Sch. 1-6



--------------------------------------------------------------------------------

“Margin Deficit” has the meaning set forth in the Master Repurchase Agreement.

“Margin Payment” means any cash transferred by or on behalf of a Seller to Buyer
as required pursuant to Paragraph 4(a) of the Master Repurchase Agreement.

“Master Repurchase Agreement” means that certain Master Repurchase Agreement
dated as of Effective Date, between Seller and Buyer, including Annex I thereto
(and as amended thereby), as such agreement may be further amended, supplemented
or otherwise modified from time to time.

“Material Adverse Effect” means a material adverse effect on:

(a) the business, financial condition, results of operations or properties of
any Vistra Party;

(b) the ability of any Vistra Party to perform its obligations under any
Transaction Agreement or Securitization Facility Document to which it is a
party;

(c) the legality, validity or enforceability of any Transaction Agreement or
Securitization Facility Document;

(d) the collectability of a material portion of the Pool Receivables;

(e) the rights or interests of the Buyer under any Transaction Agreement or with
respect to the Collateral; or

(f) the status, perfection, priority or enforceability of the Buyer’s security
interest in the Collateral.

“Maximum Buyer Balance” means $125,000,000.

“Monthly Date” means each of (i) the Effective Date and (ii) each “Settlement
Date” (as defined in the Securitization Purchase Agreement) occurring during the
Facility Term.

“MUFG” has the meaning set forth in the Preamble.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) of ERISA to which any Seller Party or any of its ERISA Affiliates
makes or is obligated to make contributions.

“No-Petition Letter” means that certain Letter Agreement, dated as of the
Effective Date, between Buyer and the Securitization Agent.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws or similar governing instruments required by the
laws of its jurisdiction of formation or organization.

 

Sch. 1-7



--------------------------------------------------------------------------------

“Originator” has the meaning set forth in the Preamble.

“Originator Collateral” has the meaning set forth in the Master Repurchase
Agreement.

“Outstanding Amount” means, with respect to the Seller Note at any given time,
the outstanding principal balance of the Seller Note as of such time.

“Outstanding Buyer Balance” means, as of any time of determination, the excess,
if any, of (x) the aggregate amount of Funded Purchase Price funded by Buyer and
applied to Purchase Price under the Master Repurchase Agreement over (y) the
aggregate Funded Repurchase Price (or Margin Payments) paid by or on behalf of
the Seller (excluding any such amounts of Funded Repurchase Price attributable
to payments of Price Differential) to Buyer, in each case, in connection with
the Current Transactions and all prior Transactions as of such time of
determination.

“Party” and “Parties” have the meaning set forth in the Preamble.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA PATRIOT Act).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

“Permitted Lien” means (a) any Adverse Claim of the Credit Agreement Agent and
(b) any Adverse Claim of the Collateral Trustee (as such term is defined in the
Credit Agreement) in the Purchased Note or any other Collateral, in each case so
long as the Credit Agreement Agent is then party to the Subordination Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA, and in respect of which any Seller Party or any of its
ERISA Affiliates contributes or has an obligation to contribute (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to contribute
or have an obligation to contribute).

“Potential Event of Default” means the occurrence of any event that, with the
giving of notice or lapse of time, would become an Event of Default.

“Price Differential” has the meaning set forth in the Master Repurchase
Agreement.

“Pricing Rate” has the meaning set forth in the Master Repurchase Agreement.

 

Sch. 1-8



--------------------------------------------------------------------------------

“Purchase and Sale Termination Date” has the meaning set forth in the
Securitization Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in the
Securitization Sale Agreement.

“Purchase Date” has the meaning set forth in the Master Repurchase Agreement.

“Purchase Price” has the meaning set forth in the Master Repurchase Agreement.

“Purchase Report” has the meaning set forth in the Securitization Sale
Agreement.

“Purchased Note” means, as of any time with respect to any Transaction, the
Seller Note transferred, or purported to be transferred, to Buyer pursuant to
such Transaction.

“Receivables Entity” means TXU Receivables.

“Register” has the meaning set forth in Section 9.18.

“Repurchase Date” has the meaning set forth in the Master Repurchase Agreement.

“Repurchase Price” has the meaning set forth in the Master Repurchase Agreement.

“Required Capital Amount” means, at any time, an amount equal to the greater of
(x) $8,400,000 and (y) the amount that is 2.4% of the “Purchase Limit” (as
defined in the Securitization Purchase Agreement) as of such date.

“Sanctioned Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly restricting or prohibiting dealings with, in or
involving such country or territory (currently, Iran, Cuba, Syria, North Korea
and the Crimea region of Ukraine).

“Sanctioned Person” means any individual or entity (a) identified on a Sanctions
List, (b) organized, domiciled or ordinarily resident in a Sanctioned
Jurisdiction, or (c) otherwise the subject or target of any Sanctions, including
by reason of ownership or control by one or more individuals or entities
described in clauses (a) or (b).

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the United States (including OFAC and
United States Department of State), (b) the United Nations Security Council,
(c) the European Union or any member state, (d) the United Kingdom (including
Her Majesty’s Treasury), (e) the Canadian government or (f) any other applicable
jurisdiction.

“Sanctions List” shall mean any list of designated individuals or entities that
are the subject of Sanctions, including (a) the Specially Designated Nationals
and Blocked Persons List maintained by OFAC, (b) the Consolidated United Nation
Security Council Sanctions List, (c) the consolidated list of persons, groups
and entities subject to EU financial sanctions maintained by the European Union
or any member state and (d) the Consolidated List of Financial Sanctions Targets
in the United Kingdom maintained by Her Majesty’s Treasury.

 

Sch. 1-9



--------------------------------------------------------------------------------

“Scheduled Facility Expiration Date” means July 12, 2021.

“Securitization Agent” has the meaning ascribed to that term in the definition
of Securitization Purchase Agreement.

“Securitization Facility Default” means any Termination Event, Unmatured
Termination Event, Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event.

“Securitization Facility Documents” has the meaning ascribed to the term
“Transaction Documents” in the Securitization Purchase Agreement.

“Securitization Guaranty” has the meaning ascribed to the term “Performance
Guaranty” in the Securitization Purchase Agreement.

“Securitization Joinder” has the meaning ascribed to the term “Joinder
Agreement” in the Securitization Purchase Agreement.

“Securitization PSA Amendment” means that certain Amendment No. 4 to the
Securitization Sale Agreement, dated as of the date hereof, among the parties to
the Securitization Sale Agreement.

“Securitization Purchase Agreement” means the Receivables Purchase Agreement,
dated as of August 21, 2018, among TXU Receivables, as seller, TXU, as initial
servicer (in such capacity, the “Securitization Servicer”), Credit Agricole
Corporate and Investment Bank, as administrator (in such capacity, the
“Securitization Agent”), MUFG, as a committed purchaser, and the other
purchasers and purchaser agents from time to time party thereto, as such
agreement may be restated, supplemented or otherwise modified from time to time.

“Securitization RPA Amendment” means that certain Amendment No. 6 to the
Securitization Purchase Agreement, dated as of the date hereof, among the
parties to the Securitization Purchase Agreement.

“Securitization Sale Agreement” means the Purchase and Sale Agreement, dated as
of August 21, 2018, among each Originator and TXU Receivables, as buyer, as such
agreement may be amended, supplemented or otherwise modified from time to time.

“Securitization Servicer” has the meaning ascribed to that term in the
definition of Securitization Purchase Agreement.

“Seller” has the meaning set forth in the Preamble.

“Seller Note” means that certain Company Note, dated as of the Effective Date,
issued by TXU Receivables to TXU pursuant to the Securitization Sale Agreement.

“Seller Party” has the meaning set forth in the Preamble.

“Seller Party Agent” has the meaning set forth in the Preamble.

 

Sch. 1-10



--------------------------------------------------------------------------------

“Settlement Period” has the meaning set forth in the Securitization Purchase
Agreement.

“Subordination Agreement” means that certain Lien Subordination Agreement, dated
as of the Effective Date, among Buyer, each Originator and the Credit Agreement
Agent.

“Subordination Provisions” has the meaning set forth in the Seller Note.

“Subsidiary” means, as to any Person, (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Taxes” means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Event” has the meaning set forth in the Securitization Purchase
Agreement.

“Transaction” has the meaning set forth in the Master Repurchase Agreement.

“Transaction Agreements” means, collectively, (i) this Framework Agreement,
(ii) each of the other agreements referred to in Section 2.1 hereof, (iii) each
Joinder Agreement and (iv) each Confirmation entered into under the Master
Repurchase Agreement during the Facility Term.

“Transaction Notice” has the meaning set forth in Section 4.1(a).

“Transaction Period” has the meaning set forth in the Master Repurchase
Agreement.

“TXU” has the meaning set forth in the Preamble.

“TXU Receivables” means TXU Energy Receivables Company LLC, a Delaware limited
liability company.

“Unmatured Purchase and Sale Termination Event” has the meaning set forth in the
Securitization Sale Agreement.

“Unmatured Termination Event” has the meaning set forth in the Securitization
Purchase Agreement.

“Vistra” means Vistra Operations Company LLC, a Delaware limited liability
company.

“Vistra Group” means Vistra and its direct or indirect Subsidiaries from time to
time.

 

Sch. 1-11



--------------------------------------------------------------------------------

“Vistra Group Material Adverse Effect” means, a material adverse effect on
(a) the business, operations, assets, liabilities, properties or financial
condition of the Vistra Group taken as a whole, (b) with respect to the
Guarantor only, the ability of the Guarantor to perform its payment obligations
under the Guaranty, (c) with respect to any Vistra Party, the ability of such
Vistra Party to perform its obligations under any Transaction Agreement or
Securitization Facility Document to which it is a party or (d) with respect to
any Vistra Party, the legality, validity or enforceability of any Transaction
Agreement or Securitization Facility Document to which such Person is a party.

“Vistra Parent” means Vistra Corp., a Delaware corporation and ultimate parent
of the Vistra Group.

“Vistra Party” means the Seller, each Originator, the Receivables Entity and the
Guarantor.

 

Sch. 1-12



--------------------------------------------------------------------------------

SCHEDULE 2

BANK ACCOUNTS

[*****]

 

Sch. 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

UCC DETAILS SCHEDULE

 

(1)

TXU Energy Retail Company LLC:

 

  (a)

Chief Executive Office

6555 Sierra Drive

Irving, TX 75039

 

  (b)

Locations Where Records Are Kept

6555 Sierra Drive

Irving, TX 75039

 

  (c)

Trade Names or DBA Names

TXU, TXU Energy, TXU Energy Retail, TXUE

 

  (d)

Prior Names

None.

 

  (e)

Jurisdiction of Organization

Texas

 

  (f)

True Legal Name

TXU Energy Retail Company LLC

 

(2)

Dynegy Energy Services, LLC:

 

  (a)

Chief Executive Office

6555 Sierra Drive

Irving, TX 75039

 

  (b)

Locations Where Records Are Kept

6555 Sierra Drive

Irving, TX 75039

 

Sch. 3-1



--------------------------------------------------------------------------------

  (c)

Trade Names or DBA Names

BetterBuy Energy; Dynegy; Honor Energy; True Fit Energy; Brighten Energy

 

  (d)

Prior Names

None.

 

  (e)

Jurisdiction of Organization

Delaware

 

  (f)

True Legal Name

Dynegy Energy Services, LLC

 

(3)

Dynegy Energy Services (East), LLC:

 

  (a)

Chief Executive Office

6555 Sierra Drive

Irving, TX 75039

 

  (b)

Locations Where Records Are Kept

6555 Sierra Drive

Irving, TX 75039

 

  (c)

Trade Names or DBA Names

BetterBuy Energy; Dynegy; Honor Energy; True Fit Energy; Brighten Energy; Dynegy
Energy Services

 

  (d)

Prior Names

None.

 

  (e)

Jurisdiction of Organization

Delaware

 

  (f)

True Legal Name

Dynegy Energy Services (East), LLC

 

Sch. 3-2



--------------------------------------------------------------------------------

SCHEDULE 4

ORIGINATORS

 

Originator

   Location

TXU Energy Retail Company LLC

   Texas

Dynegy Energy Services, LLC

   Delaware

Dynegy Energy Services (East), LLC

   Delaware

 

Sch. 4-1



--------------------------------------------------------------------------------

Exhibit A

Form of Transaction Notice

MUFG BANK, LTD.

 

RE:

Transaction under the Framework Agreement and the Master Repurchase Agreement

Ladies and Gentlemen:

This Transaction Notice is delivered to you pursuant to Section 4.1(a) of the
Master Framework Agreement, dated as of October 9, 2020 (the “Framework
Agreement”), by and among TXU Energy Retail Company LLC, as seller (the
“Seller”), the entities party thereto as Originators, TXU Energy Retail Company
LLC as agent for the seller parties and MUFG Bank, Ltd., as buyer (“Buyer”), and
relating to repurchase transactions to be entered into pursuant to the terms of
the Master Repurchase Agreement. Capitalized terms used but not defined herein
have the meanings set forth in the Framework Agreement.

Seller Party Agent hereby requests on behalf of the Seller, in accordance with
the terms of the Framework Agreement, a Transaction under the Master Repurchase
Agreement with a proposed Purchase Price of $__________________; the Transaction
to be entered into on the proposed Purchase Date of [●], and each such
Transaction to have a proposed Repurchase Date of [●]. [The proposed Transaction
has a Purchase Price which is [equal to] [less than] [greater than] the $______
Funded Repurchase Price due on such proposed Purchase Date.] The proposed
Purchase Price for the Transactions is $__________________.

[Seller Party Agent further requests that, pursuant to Paragraph 3(c)(ii) of the
Master Repurchase Agreement (as amended by Annex I thereto), the current
Transaction thereunder evidenced by the Confirmation dated as of [●] and
originally scheduled to expire on [●] be instead terminated as of such proposed
Purchase Date.]1

Attached hereto is a form of Confirmation for such proposed Transaction,
completed in accordance with Section 4.1(a) of the Framework Agreement.

 

1 

To be used in connection with an early termination of a Transaction by the
Seller.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Closing List

(attached)

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Joinder Agreement

JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of [ ] is executed and delivered by
____________________, a ____________________ (“[New Originator]”)2, in favor of
MUFG Bank, Ltd., a Japanese banking corporation (“Buyer”), with respect to that
certain Master Framework Agreement, dated as of October 9, 2020, by and among
TXU Energy Retail Company LLC, a Texas limited liability company (“TXU”), as
seller (the “Seller”), the various Originators from time to time party thereto,
TXU, as seller party agent, and Buyer (as amended, restated, supplemented and
otherwise modified from time to time, the “Framework Agreement”). Capitalized
terms used and not otherwise defined are used with the meanings attributed
thereto in the Framework Agreement (including those incorporated by reference
therein), and the interpretive provisions of Section 1.2 of the Framework
Agreement shall apply to this Joinder Agreement, mutatis mutandis.

Subject to receipt of counterparts hereof signed by the signatories below, by
its signature below, [New Originator] hereby absolutely and unconditionally
agrees to become a party to the Framework Agreement as an Originator thereunder
and to be bound by all of the provisions thereof, and hereby makes as to itself,
as of the date hereof, each of the representations and warranties in Section 5.1
of the Framework Agreement, which representations and warranties shall, where
applicable, be deemed to include this Joinder Agreement and the other
agreements, documents, certificates and opinions delivered in connection
herewith.

Attached hereto are (i) an amended and restated version of Schedule 3 to the
Framework Agreement incorporating relevant information with respect to [New
Originator], (ii) an amended and restated version of Schedule 4 to the Framework
Agreement incorporating relevant information with respect to [New Originator]
and (iii) each of the other documents, certificates and opinions required to be
delivered by [New Originator] pursuant to Section 3.5 of the Framework
Agreement. After giving effect to the amendments and restatements embodied in
such Schedules 3 and 4 and the execution and delivery of this Joinder Agreement
and the other aforementioned agreements, certificates, documents and opinions by
each of the applicable parties hereto or thereto, each of the representations
and warranties contained in Section 5.1 of the Framework Agreement will be true
and correct in all material respects (except that any representation or warranty
that is subject to any materiality qualification shall be true and correct in
all respects) as to [New Originator].

The provisions of Article 9 of the Framework Agreement are incorporated in this
Joinder Agreement by this reference with the same force and effect as if set
forth in full herein except that references in such Article 9 to “this Framework
Agreement” shall be deemed to refer to “this Joinder Agreement and to the
Framework Agreement as modified by this Joinder Agreement.”

 

2 

All references to “New Originator” to be replaced with appropriate TXU entity
name.

 

C-1



--------------------------------------------------------------------------------

Please acknowledge your consent to [New Originator]’s joinder to the Framework
Agreement by signing the enclosed copy hereof in the appropriate space provided
below.

[signature pages follow]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [New Originator] has executed this Joinder Agreement as of
the date first written above.

 

[NEW ORIGINATOR]

By:  

 

Name:   Title:  

Each of the undersigned hereby consents

to [New Originator]’s joinder to the Framework Agreement:

 

MUFG BANK, LTD., as Buyer

By:  

 

Name:   Title:   TXU ENERGY RETAIL COMPANY LLC, as Seller Party Agent

By:  

 

Name:   Title:   VISTRA OPERATIONS COMPANY LLC, as Guarantor

By:  

 

Name:   Title:  

 

C-3